Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00364-CV

                    IN THE INTEREST OF S.L.T., AND A.C.T., CHILDREN

                   From the 83rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 33615
                            Honorable Robert Cadena, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due on September 28, 2018. Appellant did not file his

brief or a motion for extension of time by that date. On October 10, 2018, we issued an order

directing appellant to file his brief and a written response on or before October 22, 2018. Appellant

filed a motion for extension of time to file his response and brief, requesting until October 29,

2018 to file the response and brief. We granted appellant’s motion. On October 29, 2018,

appellant filed a subsequent motion for extension of time to file his response and brief, requesting

his deadline be extended by fourteen days. We granted appellant’s motion and set the deadline for

filing his response and brief as November 13, 2018. Appellant did not file a response or a brief.
                                                                                       04-18-00364-CV


       We then ordered appellant to file his response and appellant’s brief on or before December

17, 2018. We warned appellant that if he did not file his response and brief by that date, this appeal

would be dismissed for want of prosecution. Appellant has not filed a response or his brief.

       Accordingly, this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8.

                                                   PER CURIAM




                                                 -2-